Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered November 21, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
An undercover police officer made a face-to-face purchase of a quantity of drugs with prerecorded money. Immediately upon leaving the scene, he transmitted a description of the seller to his backup team, which arrested the defendant within minutes. A jury could reasonably rely on that identification of the defendant because it involved a very specific description of his physical characteristics and clothing, made minutes after the sale by a trained police officer under conditions conducive to accurate observation (see, People v Fisher, 143 AD2d 1037; People v Azzara, 138 AD2d 495).
Viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Bleakley, 69 NY2d 490).
Finally, we find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Lawrence, Harwood and O’Brien, JJ., concur.